UNPUBLISHED ORDER
                            Not to be cited per Circuit Rule 53



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                       Argued April 5, 2005
                                       Decided May 12, 2005

                                               Before

                               Hon. RICHARD A. POSNER, Circuit Judge

                               Hon. FRANK H. EASTERBROOK, Circuit Judge

                               Hon. TERENCE T. EVANS, Circuit Judge


IN RE:                                                  Appeal from the United States
         ZENA D. CRENSHAW,                              District Court for the
                                  Appellant.            Northern District of Indiana,
                                                        South Bend Division.

No. 05-1042                                             No. 3:04-MC-34 RM

                                                        Robert L. Miller, Jr., Chief Judge.


                                             ORDER

        On October 4, 2004, the Indiana Supreme Court suspended attorney Zena Crenshaw from
the practice of law for 30 days for making false allegations against two judges. Later, that suspension
was extended until Crenshaw paid the costs--approximately $6,000--of the disciplinary proceeding
against her. The state court’s disbarment order prompted the United States District Court for the
Northern District of Indiana to order Crenshaw to show cause why she should not be suspended from
its bar. After receiving her response, Chief Judge Robert Miller entered an order suspending
Crenshaw from the district’s bar “until such time as she complies with the orders of the Indiana
Supreme Court, at which time she may apply to this court for reinstatement pursuant to the court’s
Local Rules of Disciplinary Enforcement.” Chief Judge Miller entered his order pursuant to N.D. Ind.
L.R. Disc. Enf. II(a) and N.D. Ind. L.R. 83.5(e).

        Crenshaw appeals Judge Miller’s order, but her complaints center on the Indiana Supreme
Court’s decision to discipline her. For instance, she claims that there was insufficient evidence of
misconduct, that the disciplinary hearing officer failed to explain why he discredited her testimony,
and that the Indiana Supreme Court erred by prolonging her suspension because she could not afford
No. 05-1042                                                                                          2



to pay the costs of the proceeding against her in a lump sum. We do not have jurisdiction to consider
these grievances, however, as lower federal courts are not authorized to review attacks on the Indiana
attorney disciplinary proceeding. See Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); D.C. Court
of Appeals v. Feldman, 460 U.S. 462 (1983); Johnson v. Supreme Court of Illinois, 165 F.3d 1140,
1141-42 (7th Cir. 1999); Levin v. ARDC, 74 F.3d 763, 766 (7th Cir. 1996); In re Palmisano, 70 F.3d
483, 487 (7th Cir. 1995).

        Crenshaw also argues that the district court erred by relying on the state disbarment
proceedings in suspending her from its bar. Although state disbarment proceedings are entitled to
great weight and should generally be relied upon, In re Jafree, 759 F.2d 604, 608 (7th Cir. 1985),
federal disbarment does not flow automatically from disbarment by state courts, Theard v. United
States, 354 U.S. 278, 271 (1957). Federal courts may disregard a state disbarment in limited
circumstances when (1) the state procedure is wanting in due process due to a lack of notice or an
opportunity to be heard; (2) the factual findings suffer from an infirmity of proof; or (3) “some other
grave reason” exists to support admission to the federal bar. In re Reinstatement of Leaf, 41 F.3d
281, 283 (7th Cir. 1994) (citing Selling v. Radford, 243 U.S. 46, 51 (1917)).

        None of these circumstances are present here. Crenshaw focuses on the second factor,
complaining that the Indiana Supreme Court’s factual findings are unsupported. But this contention
is flawed. In the first instance, Crenshaw remains suspended from the Indiana bar because she failed
to comply with a valid, and routine, order to pay the modest costs of the disciplinary proceedings that
were brought against her. And there is no dispute that she has not complied with that order. If
Crenshaw cannot afford to pay the costs in lump sum, she must provide the state court with sufficient
information to establish that fact. In any event, there is no “infirmity of proof” regarding the basis
for her suspension, but rather an infirmity of doubt. Moreover, the findings of the hearing officer
support the Indiana Supreme Court’s initial suspension, as Crenshaw submitted court filings with
completely unfounded and unsupported accusations that Indiana state judges engaged in
discrimination and sexual harassment. The district court was entitled to accept these findings.

        Finally, Crenshaw claims that Chief Judge Miller should have conducted an evidentiary
hearing. But because Indiana conducted a full evidentiary hearing, a second hearing in federal court
was unnecessary. See Palmisano, 70 F.3d at 486. Indeed, Crenshaw fails to explain how an
additional hearing would do her any good.

                                                                                         AFFIRMED.